Citation Nr: 1621981	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-44 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to September 28, 2014, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent prior to January 2, 2011, for a headache disability.

3.  Entitlement to a rating in excess of 10 percent after December 18, 2014, for a headache disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2014, the Board remanded the Veteran's claims for further development.  In February 2015, the RO granted an increased rating of 70 percent for the Veteran's PTSD effective September 29, 2014, and decreased the Veteran's headache disability to a noncompensable rating effective December 18, 2014.  In March 2015, the Board denied an increased rating for PTSD prior to September 28, 2014, and denied increased ratings for a headache disability prior to January 2, 2011 and after December 18, 2014, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

The March 2015 Board decision remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development and consideration.  TDIU was granted in an October 2015 rating decision.  The period to appeal that decision, to include effective date of the award, has yet to expire.


FINDINGS OF FACT

1.  Prior to September 28, 2014, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, at no time during the course of the Veteran's appeal has his PTSD been shown to cause total occupational and social impairment.

2.  Prior to January 2, 2011, the Veteran's headache disability has resulted in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  After December 18, 2014, the Veteran's headache disability has resulted in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to September 28, 2014, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Prior to January 2, 2011, the criteria for a 50 percent rating for a headache disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3. After December 18, 2014, the criteria for a 50 percent rating for a headache disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD prior to September 28, 2014

The Veteran was granted service connection for his PTSD by the March 2009 rating decision and initially rated at 50 percent effective August 30, 2006.  In February 2015, his rating was increased to 70 percent effective September 29, 2014.  In February 2016, the Court remanded the claim for compliance with the JMR.  As such, the Board must consider whether a rating in excess of 50 percent prior to September 28, 2014, is warranted.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

In June 2008, the Veteran underwent a psychiatric assessment.  He described hyperarousal, exaggerated startle response, and intrusive thoughts of war.  On examination, he was depressed and anxious with a blunted affect, but he denied having suicidal thoughts, homicidal thoughts, audio hallucinations, visual hallucinations, or delusions.  He was diagnosed with PTSD and assessed a GAF of 50.

In August 2008, the Veteran underwent a neuropsychological evaluation.  The Veteran reported significant mood swings, irritability, and depression during the previous years.  He was once again diagnosed with PTSD and assessed GAFs of 47 and 50.

Also in August 2008, the Veteran was afforded a VA examination for his PTSD.  The Veteran reported having problems with his mood, irritability, and sleeping.  While he denied homicidal ideations, he admitted to having passing thoughts of suicide.  He was diagnosed with PTSD and assessed a GAF of 65. 

Afterwards, at a treatment visit in September 2008, the Veteran admitted to having a history of aggressive and violent behavior and reported that he had nearly killed a man and severely beat another man.  He was assessed GAFs of 47 and 50.  In August 2010, he reported experiencing two episodes of rage.  In September 2010, he had a homicidal urge towards neighbor.  In January 2011, he reported having a history of suicidal ideation.  In addition, at numerous treatment visits between November 2008 and April 2013, he was consistently assessed a GAF of either 47 or 50, but for visits in August 2012, where he was assessed a GAF of 53, and January 2013, where he was assessed a GAF of 60.  However, at the August 2012 visit, he reported having suicidal thoughts.

Prior to September 28, 2014, the Veteran was consistently assessed GAFs of 50 or below, indicating serious impairment in social or occupational functioning.  He also consistently reported remaining isolative and not wanting to socialize.  The VA examiner's opinion is not consistent with the Veteran's treatment record, which shows significant occupational and social impairment.   The Veteran also reported having suicidal ideation and impaired impulse control.   Considering the Veteran's treatment record and reported symptoms, and resolving all doubt in his favor, his PTSD supports a 70 percent rating prior to September 28, 2014

However, the evidence reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  He maintained a relationship with his wife, and therefore, he is not totally socially and occupationally impaired.  Ultimately, his psychiatric symptomatology prior to September 28, 2014 was most appropriately captured by the 70 percent schedular rating that is being assigned. 

Headache Disability prior to January 2, 2011 and after December 18, 2014

Service connection was granted for a headache disability by the March 2009 rating decision and assigned a noncompensable rating under Diagnostic Code 8100 with an effective date of August 30, 2006.  In February 2014, the RO granted an increased initial rating of 10 percent prior to January 2, 2011, and an increased rating of 30 percent after January 3, 2011.  In February 2015, the RO decreased the rating from 30 percent to a noncompensable rate effective December 18, 2014.  In March 2015, the Board granted an increased rating of 50 percent from January 3, 2011 through December 17, 2014.  In February 2016, the Court remanded the claim for compliance with the JMR.  As such, the Board must consider whether a rating in excess of 10 percent prior to January 2, 2011, and after December 18, 2014, is warranted.

With respect to a headache disability, 38 C.F.R. § 4.71a, Diagnostic Code 8100 sets forth relevant provisions.  Specifically, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran's treatment records show that in April 2008, he reported having headaches daily since his active service.  In August 2008, he reported having headaches so bad his teeth hurt.

At an August 2008 VA examination, the Veteran reported having headaches since an explosion in service.  He reported having headaches four to five times per week that usually were not prostrating.

The Veteran's treatment records show that he complained of headaches in August 2009, October 2009, November 2009, December 2009, 

At a January 2010 VA examination, the Veteran reported having daily mild to moderate headaches.  He also reported experiencing severe headaches a couple times per month.  Finally, he reported that the headaches are so bad that he was unable to function.  The examiner indicated that the Veteran's headaches had a significant effect on his usual occupation.

At a March 2010 VA examination for his headaches, the Veteran reported worsening headaches daily, which at times required him to lay down three to four hours.  He also reported weekly migraine headaches.  However, the examiner indicated that the headaches were not prostrating.  The examiner did indicate that his headaches had a significant effect on his usual occupation.

The Veteran's treatment records show that he complained of headaches in March 2010, May 2010, June 2010, July 2010, and September 2010.

At a January 2011 VA examination for his headaches, the Veteran reported daily headaches, some so severe he was unable to move his head.  He also reported having severe headaches a couple times per month that result in him being unable to function.

At a December 2014 VA examination for his headaches, the Veteran reported having headaches three to four times per week and having a migraine once per week.  He also reported that the headaches are worsening the past three to four years.  Despite the Veteran's reports, the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has consistently reported experiencing headaches since his active service.  He has also reported having severe headaches a couple times per month that results in him being unable to function.  Most recently in December 2014, he reported that his headaches are worsening.

A 50 percent is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability prior to January 2, 2011 and after December 18, 2014.  The Veteran was shown to experience headaches that rendered him unable to function with a frequency in excess of once a month.  Such would equate to a 50 percent rating.  In March 2015, the Board found that the Veteran was entitled to a 50 percent rating from January 3, 2011 through December 17, 2014.  At the December 2014 VA examination, he reported worsening headaches, not less severe.  The December 2014 VA examiners findings are given the greater weight.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code for PTSD allows for a higher rating, the Board fully explained why a higher rating was not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD and headache disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Furthermore, the Veteran is now in receipt of the maximum rating for his headache disability.

As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU effective September 29, 2014.  Furthermore, the Veteran he has not alleged since that he is unemployable on solely on account of either of his service-connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 


ORDER

Prior to September 28, 2014, a 70 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.

Prior to January 2, 2011, a 50 percent rating for a headache disability is granted, subject to the regulations governing monetary benefits.

After December 18, 2014, a 50 percent rating for a headache disability is granted, subject to the regulations governing monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


